Stephems, J.
1. Where in a suit upon an open account by a merchant, to recover the purchase price of goods furnished from time to time to the defendant, there is attached to the petition an itemized statement of the goods, describing each item charged by its generic term of description, giving the price at which each described item was sold and the date of sale, e. g. “July 1, 1919, grits .65c; bacon 2.35; pot’s .70c; hay .35c; flour 1.80;” etc., such statement, although the quantities of the articles charged,—as the weight or measure,—are not given, is nevertheless a bill of particulars, and such omissions, even if harmful to the defendant, will not authorize a nonsuit under the authority of rule 10 of the superior court (Civil Code (1910), § 6269). Besides, this rule has been superseded by’the pleading act of 1893 (Civil Code of 1910, § 5628). Moore v. Hendrix, 144 Ga. 648 (87 S. E. 915). Semble, that the defendant’s remedy would be by special demurrer. Reed v. Equitable Trust Co., 115 Ga. 780 (42 S. E. 102).
2. The evidence authorized the verdict rendered for the plaintiff.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.